Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 1 of 61




                  Exhibit A
FilingCase 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 2 of 61
      # 111635909   E-Filed 08/11/2020 06:37:59 PM


                                                            IN THE CIRCUIT COURT OF THE 11TH
                                                            JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

                                                            GENERAL JURISDICTION DIVISION

                                                            CASE NO.   2018-039581-CA(08)

        PRISCILA ELEN DE SOUZA LIMA, as
        Personal Representative of the Estate of
        AILTON CESAR JUNIOR ALVES DA SILVA,
        deceased,

        BÁRBARA CALAZANS MONTEIRO, as
        Personal Representative of the Estate of
        ANANIAS ALOI CASTRO MONTEIRO,
        deceased,

        GIRLENE CAMPINHO AZEVEDO
        DOMINGUES, as Personal Representative of
        the Estate of BRUNO RANGEL DOMINGUES,
        deceased,

        ARIADINY PATRICYA WEBER, as Personal
        Representative of the Estate of EMERSON FABIO
        DIDOMENICO, deceased,

        PATRÍCIA LUANA GROZA DA SILVA
        GIMENEZ, as Personal Representative of the Estate
        of GUILHERME GIMENEZ DE SOUZA,
        deceased,

        VALDÉCIA BORGES DE MORAIS PAIVA, as
        Personal Representative of the Estate of
        JOSE GILDEIXON CLEMENTE DE PAIVA,
        deceased,

        AQUINOAN DE SOUSA CARVALHO, as
        Personal Representative of the Estate of
        LUCAS GOMES DA SILVA,
        deceased,
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 3 of 61




   HÉLIO HERMITO ZAMPIER NETO,

   ULRIKE OHLWEILER, as Personal Representative of
   the Estate of ANDERSON RODRIGUES PAIXAO
   DE ARAUJO, deceased,

   DAIELLI FAUSTINO KEMITC DA SILVA, as
   Personal Representative of the Estate of
   MATHEUS BITENCOURT DA SILVA, deceased,

   GRAZIELE DE AQUINO ALVES VIEIRA, as
   Personal Representative of the Estate of TIAGO
   DA ROCHA VIEIRA ALVES, deceased,

   JAKSON RAGNAR FOLLMANN,

   SUELLEN NERY DOS SANTOS, as Personal
   Representative of the Estate of MARCELO
   AUGUSTO MATHIAS DA SILVA, deceased,

   ROSÂNGELA MARIA DOS SANTOS SILVA
   LOUREIRO, as Personal Representative of the
   Estate of CLEBER SANTANA LOUREIRO, deceased,

   SUSANA RIBAS PEREIRA DE JESUS, as
   Personal Representative of the Estate of
   WILLIAN THIEGO DE JESUS, deceased,

   ALINE PENTEADO PEREIRA MACHADO, as
   Personal Representative of the Estate of
   FILIPE JOSE MACHADO, deceased,

   VENELANDA DUMKE, as Personal Representative
   of the Estate of ANDERSON ROBERTO
   MARTINS, deceased,

   LETÍCIA DOS ANJOS GABRIEL, as Personal
   Representative of the Estate of MARCOS
   DANILO PADILHA, deceased,

   PAULINHO GOBBATO, as Personal
   Representative of the Estate of RAFAEL
   CORREA GOBBATO, deceased,




                                                2
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 4 of 61




   LUIZ MAURO GROHS, as Personal
   Representative of the Estate of LUIZ
   FELIPE GROHS, deceased,

   AJUSSARA ENRISCO, as Personal Representative
   Of the Estate of RAFAEL VALMORBIDA,

   GRACIELA MISSEL, as Personal Representative
   of the Estate of MARCIO BESTENE KOURY,
   deceased,

   ILKA APARECIDA LABES PEIXOTO, as
   Personal Representative of the Estate of
   DELFIM PADUA PEIXOTO, deceased,

   SANDRA JACQUELINE MADRID LUCAS
   CASTILLO, as Personal Representative of the
   Estate of ANDERSON DONIZETI LUCAS,
   Deceased,

   DICLEIA JOHANN DE JESUS, as Personal
   Representative of the Estate of SERGIO LUIZ
   FERREIRA DE JESUS, deceased,

   AMANDA DOS SANTOS MACHADO, as Personal
   Representative of the Estate of DENER ASSUNCAO
   BRAZ, deceased,

   ALAN RUSCHEL,

   ANA CLAUDIA SEVERO, as Personal
   Representative of the Estate of EDUARDO
   LUIS PREUSS, deceased,

   FABIENNE BELLE, as Personal Representative
   of the Estate of LUIS CESAR MARTINS CUNHA,
   deceased,

   EZIQUIELA CALDERON GALIOTTO, as Personal
   Representative of the Estate of GELSON GALIOTTO,
   Deceased,

   CRISTIANI VICENTINI, as Personal Representative of
   the Estate of RENAN CARLOS AGNOLIN, deceased,




                                                 3
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 5 of 61




   FERNANDA AMORIM DE ABREU, as Personal
   Representative of the Estate of ARTHUR BRASILIANO
   MAIA, deceased,


   MAURI ANTONIO DA SILVA, as Personal
   Representative of the Estate of BRUNO MAURI DA
   SILVA, deceased,

   ADRIANA DE OLIVEIRA SAROLI, as Personal
   Representative of the Estate of LUIZ CARLOS
   SAROLI, deceased,

   SUELI SALETE DE CASTRO, as Personal Representative
   of the Estate of EDUARDO DE CASTRO, deceased,

   XIMENA SUAREZ OTTERBURG,

   RAQUEL DONAIDE CORONEL BENAGAS, as Personal
   Representative of the Estate of GUSTAVO FELICIANO
   ENCINA NUNEZ, deceased,

   ELIZETH ANDREINA SANDOBAL GONZALEZ, as
   Personal Representative of the Estate of ANGEL
   EDUARDO LUGO UGAS, deceased,

   OVIEDO VON BORRIES CABALLERO, as
   Personal Representative of the Estate of SISY
   GABRIELA ARIAS PARAVICINY, deceased

   EDWIN TUMIRI CHOQUE,

   PAMELA JUSTINIANO PEDRAZA as Personal
   Representative of the Estate of ROMMEL DAVID
   VACAFLORES TERRAZAS, deceased

   FLORA TARQUI AVILA as Personal Representative
   of the Estate of ALEX RICHARD QUISPE GARCIA,
   deceased,




                                                   4
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 6 of 61




   LUCAS CASAGRANDE DAL BELLO as Personal
   Representative of the Estate of MAURO LUIZ DAL
   BELLO, deceased,


                          Plaintiffs,

   vs.

   LINEA AEREA MERIDA INTERNACIONAL
   DE AVIACION d/b/a LAMIA CORPORATION S.R.L.,
   a foreign corporation, KITE AIR CORPORATION LTD.
   a foreign corporation, MARCO ANTONIO ROCHA
   VENEGAS, and RICARDO ALBERTO ALBACETE
   VIDAL,

                     Defendants.
   ___________________________________________/

         PLAINTIFFS’ MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT

          The Plaintiffs, pursuant to Fla. R. Civ. P. 1.180 and 1.190(a), as third-party claimants and
   assignees of rights obtained in settlement agreements they entered with Defendants LaMia, Kite,
   Mr. Rocha Venegas, and Mr. Albacete, hereby file this Motion for Leave to File a Third-Party
   Complaint against additional defendants who are liable on the Plaintiffs’ claims.
          The Plaintiffs recognize that there are two possible procedures for the addition of non-party
   defendants to this lawsuit. One option is to add the defendants pursuant to Rule 1.180, which
   allows a defendant to serve a complaint upon “a person not a party to the action who is or may be
   liable to the defendant for all or part of the plaintiff’s claim against the defendant, and may also
   assert any other claim that arises out of the transaction or occurrence that is the subject matter of
   the plaintiff’s claim.” Fla. R. Civ. P. 1.180(a). Because the Plaintiffs have obtained an assignment
   of rights from the presently named defendants in this lawsuit, they may “step into the shoes” of
   those defendants and serve a third-party complaint upon others who are liable for plaintiff’s
   damages. Another option is to add the defendants pursuant to Rule 1.190(a), which allows a party
   to amend a pleading where, as here, justice so requires. The courts have interpreted the Florida
   Rules of Civil Procedure as evidencing a policy of “liberality in granting motions to amend
   complaints.” Wackenhut Protective Sys., Inc. v. Key Biscayne Commodore Club Condo. I, Inc.,




                                                    5
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 7 of 61




   350 So. 2d 1150, 1150 (Fla. 3d DCA 1977). Under either option, the Plaintiffs may add defendants
   to this lawsuit. In support of this motion, the Plaintiffs state the following:
           1.      This matter arises out of the November 28, 2016 crash of LaMia Flight 2933. The
   plane was carrying the Brazilian Chapecoense soccer team. The plane descended into the
   mountainous region near Medellin, Colombia, where it crashed, killing 71 individuals and injuring
   6 others on board the subject flight. The Plaintiffs represent 43 of the individuals who were injured
   or killed in the accident.
           2.      The Plaintiffs filed their original Complaint on November 27, 2018. The proposed
   Third-Party Complaint, attached as Exhibit A, includes causes of action against insurers,
   reinsurers, and insurance brokers involved in placing the subject flight insurance policy that
   covered the Plaintiffs’ claims arising out of the crash of LaMia Flight 2933. The additional
   Defendants are BISA SEGUROS Y REASEGUROS, S.A.; TOKIO MARINE KILN
   SYNDICATES LIMITED, UK; and AON LIMITED UK.
           3.      The changes to the complaint reflect two important developments that have
   occurred since the original complaint was filed. First, having secured judgments against the
   originally named defendants, the Plaintiffs are now third-party claimants entitled to seek to recover
   their damages against insurance companies and brokers. See, e.g., Conyers v. Balboa Ins. Co., 935
   F. Supp. 2d 1312, 1316 (M.D. Fla. 2013) (“Under Florida law, an insurance company’s promise
   to pay the extent of a loss may be enforced by a third-party beneficiary even if he possesses no
   policy in his name.”); Commercial Ins. Consultants, Inc. v. Frenz Enterprises, Inc., 696 So. 2d
   871, 872 (Fla. 5th DCA 1997) (“Florida permits an insurance broker to be held liable to third
   parties when the broker is negligent in procuring coverage for a customer, which coverage, had it
   been in place, would have been available to pay a third party’s claim against the customer. But
   before a third party may seek to recover against the insurance broker, the third party must first be
   successful in its action against the customer who did not have adequate insurance.”).
           4.      Second, the changes to the complaint reflect that the Plaintiffs here, by virtue of the
   settlement agreement they reached with the originally named defendants and enforced by this
   Court, are now assignees of rights held by the defendant-insureds against insurers, reinsurers, and
   insurance brokers.




                                                     6
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 8 of 61




          WHEREFORE, the Plaintiffs respectfully request that this Court enter an Order granting
   their Motion for Leave to File a Third-Party Complaint in the form of the Third-Party Complaint
   attached as Exhibit A.
                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via ECF

   filing and sent via email to Marco Antonio Rochas Venegas, marv_0405@hotmail.com, 4850

   S.W. 63rd Terr., Apr. 413, Davie, FL 33314 on this 11TH day of August, 2020.

                                              Respectfully submitted,

                                              /s/ Steven C. Marks
                                              Steven C. Marks (FBN 516414)
                                              smarks@podhurst.com
                                              Kristina M. Infante (FBN 0112557)
                                              kinfante@podhurst.com
                                              PODHURST ORSECK, P.A.
                                              One S.E. 3rd Avenue, Suite 2300
                                              Miami, FL 33131
                                              Telephone: (305) 358-2800
                                              Fax: (305) 358-2382

                                              Attorneys for Plaintiffs




                                                 7
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 9 of 61




                                                       IN THE CIRCUIT COURT OF THE 11TH
                                                       JUDICIAL CIRCUIT IN AND FOR
                                                       MIAMI-DADE COUNTY, FLORIDA

                                                       GENERAL JURISDICTION DIVISION

                                                       CASE NO.   2018-039581-CA(08)
   PRISCILA ELEN DE SOUZA LIMA, as
   Personal Representative of the Estate of
   AILTON CESAR JUNIOR ALVES DA SILVA,
   deceased,

   BÁRBARA CALAZANS MONTEIRO, as
   Personal Representative of the Estate of
   ANANIAS ALOI CASTRO MONTEIRO,
   deceased,

   GIRLENE CAMPINHO AZEVEDO
   DOMINGUES, as Personal Representative of
   the Estate of BRUNO RANGEL DOMINGUES,
   deceased,

   ARIADINY PATRICYA WEBER, as Personal
   Representative of the Estate of EMERSON FABIO
   DIDOMENICO, deceased,

   PATRÍCIA LUANA GROZA DA SILVA
   GIMENEZ, as Personal Representative of the Estate
   of GUILHERME GIMENEZ DE SOUZA,
   deceased,

   VALDÉCIA BORGES DE MORAIS PAIVA, as
   Personal Representative of the Estate of
   JOSE GILDEIXON CLEMENTE DE PAIVA,
   deceased,

   AQUINOAN DE SOUSA CARVALHO, as
   Personal Representative of the Estate of
   LUCAS GOMES DA SILVA,
   deceased,

   HÉLIO HERMITO ZAMPIER NETO,

   ULRIKE OHLWEILER, as Personal Representative of
   the Estate of ANDERSON RODRIGUES PAIXAO
   DE ARAUJO, deceased,


                                                                           EXHIBIT "A"
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 10 of 61




   DAIELLI FAUSTINO KEMITC DA SILVA, as
   Personal Representative of the Estate of
   MATHEUS BITENCOURT DA SILVA, deceased,

   GRAZIELE DE AQUINO ALVES VIEIRA, as
   Personal Representative of the Estate of TIAGO
   DA ROCHA VIEIRA ALVES, deceased,

   JAKSON RAGNAR FOLLMANN,

   SUELLEN NERY DOS SANTOS, as Personal
   Representative of the Estate of MARCELO
   AUGUSTO MATHIAS DA SILVA, deceased,

   ROSÂNGELA MARIA DOS SANTOS SILVA
   LOUREIRO, as Personal Representative of the
   Estate of CLEBER SANTANA LOUREIRO, deceased,

   SUSANA RIBAS PEREIRA DE JESUS, as
   Personal Representative of the Estate of
   WILLIAN THIEGO DE JESUS, deceased,

   ALINE PENTEADO PEREIRA MACHADO, as
   Personal Representative of the Estate of
   FILIPE JOSE MACHADO, deceased,

   VENELANDA DUMKE, as Personal Representative
   of the Estate of ANDERSON ROBERTO
   MARTINS, deceased,

   LETÍCIA DOS ANJOS GABRIEL, as Personal
   Representative of the Estate of MARCOS
   DANILO PADILHA, deceased,

   PAULINHO GOBBATO, as Personal
   Representative of the Estate of RAFAEL
   CORREA GOBBATO, deceased,

   LUIZ MAURO GROHS, as Personal
   Representative of the Estate of LUIZ
   FELIPE GROHS, deceased,

   AJUSSARA ENRISCO, as Personal Representative
   Of the Estate of RAFAEL VALMORBIDA,




                                                2
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 11 of 61




   GRACIELA MISSEL, as Personal Representative
   of the Estate of MARCIO BESTENE KOURY,
   deceased,

   ILKA APARECIDA LABES PEIXOTO, as
   Personal Representative of the Estate of
   DELFIM PADUA PEIXOTO, deceased,

   SANDRA JACQUELINE MADRID LUCAS
   CASTILLO, as Personal Representative of the
   Estate of ANDERSON DONIZETI LUCAS,
   Deceased,

   DICLEIA JOHANN DE JESUS, as Personal
   Representative of the Estate of SERGIO LUIZ
   FERREIRA DE JESUS, deceased,

   AMANDA DOS SANTOS MACHADO, as Personal
   Representative of the Estate of DENER ASSUNCAO
   BRAZ, deceased,

   ALAN RUSCHEL,

   ANA CLAUDIA SEVERO, as Personal
   Representative of the Estate of EDUARDO
   LUIS PREUSS, deceased,

   FABIENNE BELLE, as Personal Representative
   of the Estate of LUIS CESAR MARTINS CUNHA,
   deceased,

   EZIQUIELA CALDERON GALIOTTO, as Personal
   Representative of the Estate of GELSON GALIOTTO,
   Deceased,

   CRISTIANI VICENTINI, as Personal Representative of
   the Estate of RENAN CARLOS AGNOLIN, deceased,

   FERNANDA AMORIM DE ABREU, as Personal
   Representative of the Estate of ARTHUR BRASILIANO
   MAIA, deceased,

   MAURI ANTONIO DA SILVA, as Personal
   Representative of the Estate of BRUNO MAURI DA
   SILVA, deceased,




                                                 3
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 12 of 61




   ADRIANA DE OLIVEIRA SAROLI, as Personal
   Representative of the Estate of LUIZ CARLOS
   SAROLI, deceased,

   SUELI SALETE DE CASTRO, as Personal Representative
   of the Estate of EDUARDO DE CASTRO, deceased,

   XIMENA SUAREZ OTTERBURG,

   RAQUEL DONAIDE CORONEL BENAGAS, as Personal
   Representative of the Estate of GUSTAVO FELICIANO
   ENCINA NUNEZ, deceased,

   ELIZETH ANDREINA SANDOBAL GONZALEZ, as
   Personal Representative of the Estate of ANGEL
   EDUARDO LUGO UGAS, deceased

   OVIEDO VON BORRIES CABALLERO, as
   Personal Representative of the Estate of SISY
   GABRIELA ARIAS PARAVICINY, deceased

   EDWIN TUMIRI CHOQUE,

   PAMELA JUSTINIANO PEDRAZA as Personal
   Representative of the Estate of ROMMEL DAVID
   VACAFLORES TERRAZAS, deceased

   FLORA TARQUI AVILA as Personal Representative
   of the Estate of ALEX RICHARD QUISPE GARCIA,
   deceased,

   LUCAS CASAGRANDE DAL BELLO as Personal
   Representative of the Estate of MAURO LUIZ DAL
   BELLO, deceased,


                        Plaintiffs,

   vs.

   LINEA AEREA MERIDA INTERNACIONAL
   DE AVIACION d/b/a LAMIA CORPORATION S.R.L.,
   a foreign corporation, KITE AIR CORPORATION LTD.
   a foreign corporation, MARCO ANTONIO ROCHA
   VENEGAS, RICARDO ALBERTO ALBACETE
   VIDAL, AON UK LIMITED, a foreign corporation,



                                                   4
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 13 of 61




   BISA SEGUROS Y REASEGUROS, S.A., a foreign
   corporation, TOKIO MARINE KILN SYNDICATES
   LIMITED, a foreign corporation, and JOHN DOES 1-25,
   foreign corporations,

                     Defendants.
   ______________________________________________/

           SECOND AMENDED COMPLAINT AND THIRD-PARTY COMPLAINT

          The Plaintiffs hereby bring this complaint for, where applicable, wrongful death and

   negligence against the Defendants, and allege:

                                         INTRODUCTION

          1.      This is a civil action brought by various plaintiffs, some who are suing for

   negligence following a personal injury and others who are suing for wrongful death pursuant to

   Florida’s wrongful-death statute, Fla. Stat. § 768.21, and any other applicable wrongful-death

   statute, for the incident that occurred on or about November 28, 2016, involving the British

   Aerospace Avro 146-RJ85, Registration Number CP2933, Serial Number E2348 (the “aircraft”),

   aboard which were the injured plaintiffs or their decedents, that ran out of fuel and crashed in

   Colombia (the “subject accident”). The aircraft was being operated by Defendant LaMia

   Corporation S.R.L. as LaMia Flight 2933 (the “subject flight”).

                                           THE PARTIES

          2.      At all times material, Plaintiff PRISCILA ELEN DE SOUZA LIMA was a citizen

   and resident of Brazil.

          3.      At all times material, Plaintiff PRISCILA ELEN DE SOUZA LIMA is or will be

   the duly appointed Personal Representative of the Estate of AILTON CESAR JUNIOR ALVES

   DA SILVA, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or

   next of kin under applicable law. At all times material, Decedent AILTON CESAR JUNIOR




                                                    5
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 14 of 61




   ALVES DA SILVA was a citizen and resident of Brazil. Plaintiff PRISCILA ELEN DE SOUZA

   LIMA brings this wrongful-death action in her representative capacity and on behalf of all

   potential survivors, including, but not limited to, the following:

                  a.         Barbara Lima da Silva, minor daughter of decedent.

          4.      At all times material, Plaintiff BÁRBARA CALAZANS MONTEIRO was a citizen

   and resident of Brazil.

          5.      At all times material, Plaintiff BÁRBARA CALAZANS MONTEIRO is or will be

   the duly appointed Personal Representative of the Estate of ANANIAS ALOI CASTRO

   MONTEIRO, deceased, or is otherwise the appropriate and representative survivor, beneficiary,

   or next of kin under applicable law. At all times material, Decedent ANANIAS ALOI CASTRO

   MONTEIRO was a citizen and resident of Brazil. Plaintiff BÁRBARA CALAZANS MONTEIRO

   brings this wrongful-death action in her representative capacity and on behalf of all potential

   survivors, including, but not limited to, the following:

                  a.         Enzo Calazans Monteiro, minor son of decedent.

          6.      At all times material, Plaintiff GIRLENE CAMPINHO AZEVEDO DOMINGUES

   was a citizen and resident of Brazil.

          7.      At all times material, Plaintiff GIRLENE CAMPINHO AZEVEDO DOMINGUES

   is or will be the duly appointed Personal Representative of the Estate of BRUNO RANGEL

   DOMINGUES, deceased, or is otherwise the appropriate and representative survivor, beneficiary,

   or next of kin under applicable law. At all times material, Decedent BRUNO RANGEL

   DOMINGUES was a citizen and resident of Brazil. Plaintiff GIRLENE CAMPINHO AZEVEDO

   DOMINGUES brings this wrongful-death action in her representative capacity and on behalf of

   all potential survivors, including, but not limited to, the following:

                  a.         Bárbara Azevedo Domingues, minor daughter of decedent;


                                                     6
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 15 of 61




                  b.      Daniel Azevedo Domingues, minor son of decedent.

          8.      At all times material, Plaintiff ARIADINY PATRICYA WEBER was a citizen and

   resident of Brazil.

          9.      At all times material, Plaintiff ARIADINY PATRICYA WEBER is or will be the

   duly appointed Personal Representative of the Estate of EMERSON FABIO DIDOMENICO,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent EMERSON FABIO DIDOMENICO was a

   citizen and resident of Brazil. Plaintiff ARIADINY PATRICYA WEBER brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                  a.      Luca Didomenico, minor son of decedent;

                  b.      Laura Weber Didomenico, minor daughter of decedent.

          10.     At all times material, Plaintiff PATRÍCIA LUANA GROZA DA SILVA

   GIMENEZ was a citizen and resident of Brazil.

          11.     At all times material, Plaintiff PATRÍCIA LUANA GROZA DA SILVA

   GIMENEZ is or will be the duly appointed Personal Representative of the Estate of GUILHERME

   GIMENEZ DE SOUZA, deceased, or is otherwise the appropriate and representative survivor,

   beneficiary, or next of kin under applicable law. At all times material, Decedent GUILHERME

   GIMENEZ DE SOUZA was a citizen and resident of Brazil. Plaintiff PATRÍCIA LUANA

   GROZA DA SILVA GIMENEZ brings this wrongful-death action in her representative capacity

   and on behalf of all potential survivors, including, but not limited to, the following:

                  a.      Ana Clara Groza Da Silva Gimenez, minor daughter of decedent.

          12.     At all times material, Plaintiff VALDÉCIA BORGES DE MORAIS PAIVA was a

   citizen and resident of Brazil.


                                                     7
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 16 of 61




          13.     At all times material, Plaintiff VALDÉCIA BORGES DE MORAIS PAIVA is or

   will be the duly appointed Personal Representative of the Estate of JOSE GILDEIXON

   CLEMENTE DE PAIVA, deceased, or is otherwise the appropriate and representative survivor,

   beneficiary, or next of kin under applicable law. At all times material, Decedent JOSE

   GILDEIXON CLEMENTE DE PAIVA was a citizen and resident of Brazil. Plaintiff VALDÉCIA

   BORGES DE MORAIS PAIVA brings this wrongful-death action in his/her representative

   capacity and on behalf of all potential survivors, including, but not limited to, the following:

                  a.       Gabriella Vitória Borges De Paiva, minor daughter of decedent;

                  b.       Lívia Borges De Paiva, minor daughter of decedent.

          14.      At all times material, Plaintiff AQUINOAN DE SOUSA CARVALHO was a

   citizen and resident of Brazil.

          15.     At all times material, Plaintiff AQUINOAN DE SOUSA CARVALHO is or will

   be the duly appointed Personal Representative of the Estate of LUCAS GOMES DA SILVA,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent LUCAS GOMES DA SILVA was a citizen

   and resident of Brazil. Plaintiff AQUINOAN DE SOUSA CARVALHO brings this wrongful-

   death action in her representative capacity.

          16.     At all times material, Plaintiff HÉLIO HERMITO ZAMPIER NETO was a citizen

   and resident of Brazil. Plaintiff HÉLIO HERMITO ZAMPIER NETO was a passenger on and

   suffered injuries during LaMia Flight 2933.

          17.     At all times material, Plaintiff ULRIKE OHLWEILER was a citizen and resident

   of Brazil.

          18.     At all times material, Plaintiff ULRIKE OHLWEILER is or will be the duly

   appointed Personal Representative of the Estate of ANDERSON RODRIGUES PAIXAO DE


                                                     8
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 17 of 61




   ARAUJO, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or

   next of kin under applicable law. At all times material, Decedent ANDERSON RODRIGUES

   PAIXAO DE ARAUJO was a citizen and resident of Brazil. Plaintiff ULRIKE OHLWEILER

   brings this wrongful-death action in her representative capacity and on behalf of all potential

   survivors, including, but not limited to, the following:

                  a.      Johann Ohlweiler Paixão De Araújo, minor daughter of decedent;

                  b.      Jordie Ohlweiler Paixão De Araújo, minor son of decedent.

          19.     At all times material, Plaintiff DAIELLI FAUSTINO KEMITC DA SILVA was a

   citizen and resident of Brazil.

          20.     At all times material, Plaintiff DAIELLI FAUSTINO KEMITC DA SILVA is or

   will be the duly appointed Personal Representative of the Estate of MATHEUS BITENCOURT

   DA SILVA, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or

   next of kin under applicable law. At all times material, Decedent MATHEUS BITENCOURT DA

   SILVA was a citizen and resident of Brazil. Plaintiff DAIELLI FAUSTINO KEMITC DA SILVA

   brings this wrongful-death action in her representative capacity and on behalf of all potential

   survivors, including, but not limited to, the following:

                  a.      Miguel Faustino Da Silva, minor son of decedent.

          21.     At all times material, Plaintiff GRAZIELE DE AQUINO ALVES VIEIRA was a

   citizen and resident of Brazil.

          22.     At all times material, Plaintiff GRAZIELE DE AQUINO ALVES VIEIRA is or

   will be the duly appointed Personal Representative of the Estate of TIAGO DA ROCHA VIEIRA

   ALVES, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next

   of kin under applicable law. At all times material, Decedent TIAGO DA ROCHA VIEIRA ALVES

   was a citizen and resident of Brazil. Plaintiff GRAZIELE DE AQUINO ALVES VIEIRA brings


                                                     9
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 18 of 61




   this wrongful-death action in his/her representative capacity and on behalf of all potential

   survivors, including, but not limited to, the following:

                  a.      Tiago Da Rocha Vieira Alves, minor son of decedent.

          23.     At all times material, Plaintiff JAKSON RAGNAR FOLLMANN was a citizen and

   resident of Brazil. Plaintiff JAKSON RAGNAR FOLLMANN was a passenger on and suffered

   injuries during LaMia Flight 2933.

          24.     At all times material, Plaintiff SUELLEN NERY DOS SANTOS was a citizen and

   resident of Brazil.

          25.     At all times material, Plaintiff SUELLEN NERY DOS SANTOS is or will be the

   duly appointed Personal Representative of the Estate of MARCELO AUGUSTO MATHIAS DA

   SILVA, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next

   of kin under applicable law. At all times material, Decedent MARCELO AUGUSTO MATHIAS

   DA SILVA was a citizen and resident of Brazil. Plaintiff SUELLEN NERY DOS SANTOS brings

   this wrongful-death action in her representative capacity and on behalf of all potential survivors,

   including, but not limited to, the following:

                  a.      João Arthur Mathias Nery, minor son of decedent.

          26.     At all times material, Plaintiff ROSÂNGELA MARIA DOS SANTOS SILVA

   LOUREIRO was a citizen and resident of Brazil.

          27.     At all times material, Plaintiff ROSÂNGELA MARIA DOS SANTOS SILVA

   LOUREIRO is or will be the duly appointed Personal Representative of the Estate of CLEBER

   SANTANA LOUREIRO, deceased, or is otherwise the appropriate and representative survivor,

   beneficiary, or next of kin under applicable law. At all times material, Decedent CLEBER

   SANTANA LOUREIRO was a citizen and resident of Brazil. Plaintiff ROSÂNGELA MARIA




                                                    10
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 19 of 61




   DOS SANTOS SILVA LOUREIRO brings this wrongful-death action in his/her representative

   capacity and on behalf of all potential survivors, including, but not limited to, the following:

                  a.      Cleber Santana Loureiro Júnior, minor son of decedent;

                  b.      Aroldo José Pereira Loureiro Neto, minor son of decedent.

          28.     At all times material, Plaintiff SUSANA RIBAS PEREIRA DE JESUS was a

   citizen and resident of Brazil.

          29.     At all times material, Plaintiff SUSANA RIBAS PEREIRA DE JESUS is or will

   be the duly appointed Personal Representative of the Estate of WILLIAN THIEGO DE JESUS

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent WILLIAN THIEGO DE JESUS was a

   citizen and resident of Brazil. Plaintiff SUSANA RIBAS PEREIRA DE JESUS brings this

   wrongful-death action in her representative capacity and on behalf of all potential survivors,

   including, but not limited to, the following:

                  a.      Nina Ribas De Jesus, minor daughter of decedent.

          30.     At all times material, Plaintiff ALINE PENTEADO PEREIRA MACHADO was a

   citizen and resident of Brazil.

          31.     At all times material, Plaintiff ALINE PENTEADO PEREIRA MACHADO is or

   will be the duly appointed Personal Representative of the Estate of FILIPE JOSE MACHADO,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent FILIPE JOSE MACHADO was a citizen

   and resident of Brazil. Plaintiff ALINE PENTEADO PEREIRA MACHADO brings this

   wrongful-death action in her representative capacity and on behalf of all potential survivors,

   including, but not limited to, the following:

                  a.      Antonella Pereira Machado, minor daughter of decedent.


                                                    11
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 20 of 61




          32.     At all times material, Plaintiff VENELANDA DUMKE was a citizen and resident

   of Brazil.

          33.     At all times material, Plaintiff VENELANDA DUMKE is or will be the duly

   appointed Personal Representative of the Estate of ANDERSON ROBERTO MARTINS,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent ANDERSON ROBERTO MARTINS, was

   a citizen and resident of Brazil. Plaintiff VENELANDA DUMKE brings this wrongful-death

   action in his/her representative capacity and on behalf of all potential survivors, including, but not

   limited to, the following:

                  a.      Eloisa Dumke Martins, minor daughter of decedent;

                  b.      Isabela Dumke Martins, minor daughter of decedent;

                  c.      Anderson Roberto Martins Junior, son of decedent.

          34.     At all times material, Plaintiff LETÍCIA DOS ANJOS GABRIEL was a citizen and

   resident of Brazil.

          35.     At all times material, Plaintiff LETÍCIA DOS ANJOS GABRIEL is or will be the

   duly appointed Personal Representative of the Estate of MARCOS DANILO PADILHA,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent MARCOS DANILO PADILHA was a

   citizen and resident of Brazil. Plaintiff LETÍCIA DOS ANJOS GABRIEL brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                  a.      Lorenzo Gabriel Padilha, minor son of decedent.

          36.     At all times material, Plaintiff PAULINHO GOBBATO was a citizen and resident

   of Brazil.


                                                    12
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 21 of 61




             37.   At all times material, Plaintiff PAULINHO GOBBATO is or will be the duly

   appointed Personal Representative of the Estate of RAFAEL CORREA GOBBATO, deceased, or

   is otherwise the appropriate and representative survivor, beneficiary, or next of kin under

   applicable law. At all times material, Decedent RAFAEL CORREA GOBBATO was a citizen and

   resident of Brazil. Plaintiff PAULINHO GOBBATO brings this wrongful-death action in his

   representative capacity and on behalf of all potential survivors, including, but not limited to, the

   following:

                   a.     Vivian Da Pieve Antunes, daughter of decedent;

                   b.     Maria De Lourdes Correa Gobbato, daughter of decedent.

             38.   At all times material, Plaintiff LUIZ MAURO GROHS was a citizen and resident

   of Brazil.

             39.   At all times material, Plaintiff LUIZ MAURO GROHS is or will be the duly

   appointed Personal Representative of the Estate of LUIZ FELIPE GROHS, deceased, or is

   otherwise the appropriate and representative survivor, beneficiary, or next of kin under applicable

   law. At all times material, Decedent LUIZ FELIPE GROHS was a citizen and resident of Brazil.

   Plaintiff LUIZ MAURO GROHS brings this wrongful-death action in his representative capacity.

             40.   At all times material, Plaintiff AJUSSARA ERSICO was a citizen and resident of

   Brazil.

             41.   At all times material, Plaintiff AJUSSARA ERSICO is or will be the duly appointed

   Personal Representative of the Estate of RAFAEL VALMORBIDA, deceased, or is otherwise the

   appropriate and representative survivor, beneficiary, or next of kin under applicable law. At all

   times material, Decedent RAFAEL VALMORBIDA was a citizen and resident of Brazil. Plaintiff

   AJUSSARA ERSICO brings this wrongful-death action in her representative capacity and on

   behalf of all potential survivors, including, but not limited to, the following:


                                                     13
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 22 of 61




                   a.     Otavio Torquato Valmorbida, minor son of decedent;

             42.   At all times material, Plaintiff GRACIELA MISSEL was a citizen and resident of

   Brazil.

             43.   At all times material, Plaintiff GRACIELA MISSEL is or will be the duly appointed

   Personal Representative of the Estate of MARCIO BESTENE KOURY, deceased, or is otherwise

   the appropriate and representative survivor, beneficiary, or next of kin under applicable law. At all

   times material, Decedent MARCIO BESTENE KOURY was a citizen and resident of Brazil.

   Plaintiff GRACIELA MISSEL brings this wrongful-death action in her representative capacity

   and on behalf of all potential survivors, including, but not limited to, the following:

                   a.     Isabela Missel Bestene Koury, minor daughter of decedent;

                   b.     Ana Carolina Missel Correa, minor step-daughter of decedent.

             44.   At all times material, Plaintiff ILKA APARECIDA LABES PEIXOTO was a

   citizen and resident of Brazil.

             45.   At all times material, Plaintiff ILKA APARECIDA LABES PEIXOTO is or will

   be the duly appointed Personal Representative of the Estate of DELFIM PADUA PEIXOTO,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent DELFIM PADUA PEIXOTO was a citizen

   and resident of Brazil. Plaintiff ILKA APARECIDA LABES PEIXOTO brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                   a.     Bianka Labes Peixoto Graff, daughter of decedent;

                   b.     Emanuella Labes Peixoto, daughter of decedent;

                   c.     Delfim Mario Padua Peixoto Neto, son of decedent.




                                                    14
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 23 of 61




          46.     At all times material, Plaintiff SANDRA JACQUELINE MADRID LUCAS

   CASTILLO was a citizen and resident of Brazil.

          47.     At all times material, Plaintiff SANDRA JACQUELINE MADRID LUCAS

   CASTILLO is or will be the duly appointed Personal Representative of the Estate of ANDERSON

   DONIZETI LUCAS, deceased, or is otherwise the appropriate and representative survivor,

   beneficiary, or next of kin under applicable law. At all times material, Decedent ANDERSON

   DONIZETI LUCAS was a citizen and resident of Brazil. Plaintiff SANDRA JACQUELINE

   MADRID LUCAS CASTILLO brings this wrongful-death action in her representative capacity.

          48.     At all times material, Plaintiff DICLEIA JOHANN DE JESUS was a citizen and

   resident of Brazil.

          49.     At all times material, Plaintiff DICLEIA JOHANN DE JESUS is or will be the duly

   appointed Personal Representative of the Estate of SERGIO LUIZ FERREIRA DE JESUS,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent SERGIO LUIZ FERREIRA DE JESUS was

   a citizen and resident of Brazil. Plaintiff DICLEIA JOHANN DE JESUS brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                  a.      Vanessa Johann de Jesus, daughter of decedent;

                  b.      Luiz Antonio Johann de Jesus, minor son of decedent.

          50.     At all times material, Plaintiff AMANDA DOS SANTOS MACHADO was a

   citizen and resident of Brazil.

          51.     At all times material, Plaintiff AMANDA DOS SANTOS MACHADO is or will

   be the duly appointed Personal Representative of the Estate of DENER ASSUNCAO BRAZ,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin


                                                   15
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 24 of 61




   under applicable law. At all times material, Decedent DENER ASSUNCAO BRAZ was a citizen

   and resident of Brazil. Plaintiff AMANDA DOS SANTOS MACHADO brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                   a.     Bernardo Braz Machado, minor son of decedent.

             52.   At all times material, Plaintiff ALAN RUSCHEL was a citizen and resident of

   Brazil. Plaintiff ALAN RUSCHEL was a passenger on and suffered injuries during the crash of

   LaMia Flight 2933.

             53.   At all times material, Plaintiff ANA CLAUDIA SEVERO was a citizen and

   resident of Brazil.

             54.   At all times material, Plaintiff ANA CLAUDIA SEVERO is or will be the duly

   appointed Personal Representative of the Estate of EDUARDO LUIS PREUSS, deceased, or is

   otherwise the appropriate and representative survivor, beneficiary, or next of kin under applicable

   law. At all times material, Decedent EDUARDO LUIS PREUSS was a citizen and resident of

   Brazil. Plaintiff ANA CLAUDIA SEVERO brings this wrongful-death action in her representative

   capacity and on behalf of all potential survivors, including, but not limited to, the following:

                   a.     Gabrielle Luiza Preuss, daughter of decedent.

             55.   At all times material, Plaintiff FABIENNE BELLE was a citizen and resident of

   Brazil.

             56.   At all times material, Plaintiff FABIENNE BELLE is or will be the duly appointed

   Personal Representative of the Estate of LUIS CESAR MARTINS CUNHA, deceased, or is

   otherwise the appropriate and representative survivor, beneficiary, or next of kin under applicable

   law. At all times material, Decedent LUIS CESAR MARTINS CUNHA was a citizen and resident




                                                    16
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 25 of 61




   of Brazil. Plaintiff FABIENNE BELLE brings this wrongful-death action in her representative

   capacity and on behalf of all potential survivors, including, but not limited to, the following:

                  a.         Nazare Gaudencia Cunha, mother of decedent.

          57.     At all times material, Plaintiff EZIQUIELA CALDERON GALIOTTO was a

   citizen and resident of Brazil.

          58.     At all times material, Plaintiff EZIQUIELA CALDERON GALIOTTO is or will

   be the duly appointed Personal Representative of the Estate of GELSON GALIOTTO, deceased,

   or is otherwise the appropriate and representative survivor, beneficiary, or next of kin under

   applicable law. At all times material, Decedent GELSON GALIOTTO was a citizen and resident

   of Brazil. Plaintiff EZIQUIELA CALDERON GALIOTTO brings this wrongful-death action in

   his/her representative capacity and on behalf of all potential survivors, including, but not limited

   to, the following:

                  a.         Emilly Gabrieli Galiotto, daughter of decedent.

          59.     At all times material, Plaintiff CRISTIANI VICENTINI was a citizen and resident

   of Brazil.

          60.     At all times material, Plaintiff CRISTIANI VICENTINI is or will be the duly

   appointed Personal Representative of the Estate of RENAN CARLOS AGNOLIN, deceased, or is

   otherwise the appropriate and representative survivor, beneficiary, or next of kin under applicable

   law. At all times material, Decedent RENAN AGNOLIN was a citizen and resident of Brazil.

   Plaintiff CRISTIANI VICENTINI brings this wrongful-death action in her representative capacity.

          61.     At all times material, Plaintiff FERNANDA AMORIM DE ABREU was a citizen

   and resident of Brazil.

          62.     At all times material, Plaintiff FERNANDA AMORIM DE ABREU is or will be

   the duly appointed Personal Representative of the Estate of ARTHUR BRASILIANO MAIA,


                                                     17
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 26 of 61




   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent ARTHUR BRASILIANO MAIA was a

   citizen and resident of Brazil. Plaintiff FERNANDA AMORIM DE ABREU brings this wrongful-

   death action in her representative capacity.

          63.       At all times material, Plaintiff MAURI ANTONIO DA SILVA was a citizen and

   resident of Brazil.

          64.       At all times material, Plaintiff MAURI ANTONIO DA SILVA is or will be the

   duly appointed Personal Representative of the Estate of BRUNO MAURI DA SILVA, deceased,

   or is otherwise the appropriate and representative survivor, beneficiary, or next of kin under

   applicable law. At all times material, Decedent BRUNO MAURI DA SILVA was a citizen and

   resident of Brazil. Plaintiff MAURI ANTONIO DA SILVA brings this wrongful-death action in

   his representative capacity and on behalf of all potential survivors, including, but not limited to,

   the following:

                    a.       Adriana Izabel da Silva, mother of decedent.

          65.       At all times material, Plaintiff ADRIANA DE OLIVEIRA SAROLI was a citizen

   and resident of Brazil.

          66.       At all times material, Plaintiff ADRIANA DE OLIVEIRA SAROLI is or will be

   the duly appointed Personal Representative of the Estate of LUIZ CARLOS SAROLI, deceased,

   or is otherwise the appropriate and representative survivor, beneficiary, or next of kin under

   applicable law. At all times material, Decedent LUIZ CARLOS SAROLI was a citizen and

   resident of Brazil. Plaintiff ADRIANA DE OLIVEIRA SAROLI brings this wrongful-death action

   in his representative capacity and on behalf of all potential survivors, including, but not limited to,

   the following:

                    a.       Gabriel de Oliveira Saroli, son of decedent;


                                                      18
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 27 of 61




                  b.      Matheus de Oliveira Saroli, son of decedent.

          67.     At all times material, Plaintiff EDUARDO DE CASTRO was a citizen and resident

   of Brazil.

          68.     At all times material, Plaintiff EDUARDO DE CASTRO is or will be the duly

   appointed Personal Representative of the Estate of EDUARDO DE CASTRO, deceased, or is

   otherwise the appropriate and representative survivor, beneficiary, or next of kin under applicable

   law. At all times material, Decedent EDUARDO DE CASTRO was a citizen and resident of Brazil.

   Plaintiff EDUARDO DE CASTRO brings this wrongful-death action in his representative capacity

   and on behalf of all potential survivors, including, but not limited to, the following:

                  a.      Sueli Salete de Castro, mother of decedent.

          69.     At all times material, Plaintiff XIMENA SUAREZ OTTERBURG was a citizen

   and resident of Bolivia.

          70.     At all times material, Plaintiff XIMENA SUAREZ OTTERBURG was a citizen

   and resident of Bolivia. Plaintiff XIMENA SUAREZ OTTERBURG was a passenger on and

   suffered injuries during LaMia Flight 2933.

          71.     At all times material, Plaintiff RAQUEL DONAIDE CORONEL BENAGAS was

   a citizen and resident of Paraguay.

          72.     At all times material, Plaintiff RAQUEL DONAIDE CORONEL BENAGAS is or

   will be the duly appointed Personal Representative of the Estate of GUSTAVO FELICIANO

   ENCINA NUNEZ, deceased, or is otherwise the appropriate and representative survivor,

   beneficiary, or next of kin under applicable law. At all times material, Decedent GUSTAVO

   FELICIANO ENCINA NUNEZ was a citizen and resident of Paraguay. Plaintiff RAQUEL

   DONAIDE CORONEL BENAGAS brings this wrongful-death action in her representative

   capacity and on behalf of all potential survivors, including, but not limited to, the following:


                                                    19
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 28 of 61




                  a.      Andrea Monstserrah Encina Coronel, minor daughter of decedent.

          73.     At all times material, Plaintiff ELIZETH ANDREINA SANDOBAL GONZALEZ

   was a citizen and resident of Venezuela.

          74.     At all times material, Plaintiff ELIZETH ANDREINA SANDOBAL GONZALEZ

   is or will be the duly appointed Personal Representative of the Estate of ANGEL EDUARDO

   LUGO UGAS, deceased, or is otherwise the appropriate and representative survivor, beneficiary,

   or next of kin under applicable law. At all times material, Decedent ANGEL EDUARDO LUGO

   UGAS was a citizen and resident of Venezuela. Plaintiff ELIZETH ANDREINA SANDOBAL

   GONZALEZ brings this wrongful-death action in her representative capacity.

          75.     At all times material, Plaintiff, OVIEDO VON BORRIES RIBERA, was a citizen

   and resident of Bolivia.

          76.     At all times material, Plaintiff OVIEDO VON BORRIES RIBERA is or will be the

   duly appointed Personal Representative of the Estate of SISY GABRIELA ARIAS

   PARAVICINY, deceased, or is otherwise the appropriate and representative survivor, beneficiary,

   or next of kin under applicable law. At all times material, Decedent SISY GABRIELA ARIAS

   PARAVICINY was a citizen and resident of Bolivia. Plaintiff OVIEDO VON BORRIES

   RIBERA, brings this wrongful-death action in his representative capacity and on behalf of all

   potential survivors, including, but not limited to, the following:

                  a.      Mariana Von Borries Arias, minor daughter of decedent;

                  b.      Matias Von Borries Arias, minor son of decedent.


          77.     At all times material, Plaintiff ERWIN TUMIRI CHOQUE was a citizen and

   resident of Bolivia. Plaintiff, ERWIN TUMIRI CHOQUE was a passenger on and suffered

   injuries during the crash of LaMia Flight 2933.



                                                     20
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 29 of 61




          78.     At all times material, Plaintiff, PAMELA JUSTINIANO PEDRAZA, was a citizen

   and resident of Bolivia.

          79.     At all times material, Plaintiff PAMELA JUSTINIANO PEDRAZA is or will be

   the duly appointed Personal Representative of the Estate of ROMMEL DAVID VACAFLORES

   TERRAZAS, deceased, or is otherwise the appropriate and representative survivor, beneficiary,

   or next of kin under applicable law. At all times material, Decedent ROMMEL DAVID

   VACAFLORES TERRAZAS was a citizen and resident of Bolivia. Plaintiff PAMELA

   JUSTINIANO PEDRAZA, brings this wrongful-death action in her representative capacity and on

   behalf of all potential survivors, including, but not limited to, the following:

                  a.      Juliana Vacaflores Justiniano, minor daughter of decedent;

          80.     At all times material, Plaintiff, FLORA TARQUI AVILA GONZALEZ, was a

   citizen and resident of Bolivia.

          81.     At all times material, Plaintiff FLORA TARQUI AVILA GONZALEZ is or will

   be the duly appointed Personal Representative of the Estate of ALEX RICHARD QUISPE

   GARCIA, deceased, or is otherwise the appropriate and representative survivor, beneficiary, or

   next of kin under applicable law. At all times material, Decedent ALEX RICHARD QUISPE

   GARCIA was a citizen and resident of Bolivia. Plaintiff, FLORA TARQUI AVILA GONZALEZ,

   brings this wrongful-death action in her representative capacity and on behalf of all potential

   survivors, including, but not limited to, the following:

                  a.      Gonzalo Alex Quispe Aduviri, minor son of decedent;

                  b.      Braynt Anibal Quispe Oyardo, minor son of decedent.

          82.     At all times material, Plaintiff, LUCAS CASAGRANDE DAL BELLO, was a

   citizen and resident of Brazil.




                                                     21
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 30 of 61




             83.   At all times material, Plaintiff LUCAS CASAGRANDE DAL BELLO is or will be

   the duly appointed Personal Representative of the Estate of MAURO LUIZ DAL BELLO,

   deceased, or is otherwise the appropriate and representative survivor, beneficiary, or next of kin

   under applicable law. At all times material, Decedent MAURO LUIZ DAL BELLO was a citizen

   and resident of Bolivia. Plaintiff, LUCAS CASAGRANDE DAL BELLO, brings this wrongful-

   death action in her representative capacity and on behalf of all potential survivors, including, but

   not limited to, the following:

                   a.     Thalia Casagrande dal Bello, daughter of decedent;

                   b.     Leticia Casagrande dal Bello, daughter of decedent.


             84.   The decedents referenced in this Complaint were all passengers aboard the subject

   flight.

             85.   At all times material, Defendant Línea Aérea Mérida Internacional de Aviación

   d/b/a LaMia Corporation S.R.L. (“LaMia”) was and is organized under the laws of Bolivia, with

   its principal place of business in Miami, Florida.

             86.   At all times material, Defendant Marco Antonio Rocha Venegas, a citizen and

   resident of Broward County, Florida, was an officer and managing partner of Defendant LaMia.

             87.   At all times material, the aircraft was owned by Defendant Kite Air Corporation

   Ltd. (“Kite”), a company that was and is organized under the laws of Hong Kong.

             88.   At all times material, Defendant Ricardo Alberto Albacete Vidal, a citizen and

   resident of Spain, owned Defendant Kite. Alternatively, Defendant Ricardo Alberto Albacete

   Vidal, a natural person, has been doing business as Kite Air Corporation Ltd.

             89.   At all times material, the aircraft was owned by Defendant Ricardo Alberto

   Albacete Vidal, who was and is a citizen of Spain.



                                                   22
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 31 of 61




          90.     At all times material, BISA was and is organized under the laws of Bolivia, with its

   principal place of business in Bolivia. BISA was the insurance company that provided flight

   insurance covering the subject accident.

          91.     At all times material, AON UK Limited was and is organized under the laws of

   England, with its principal place of business in England. AON UK Limited was and is the

   insurance broker who placed the flight insurance policy covering the subject accident.

          92.     At all times material, Tokio Marine Kiln Syndicates Limited was and is organized

   under the laws of England, with its principal place of business in England. Tokio Marine was and

   is the lead reinsurer subscribed the reinsurance policy covering the subject accident.

          93.     At all times material, John Does 1-25 are entities subscribed to the reinsurance

   policy covering the accident. Because the Plaintiffs do not presently possess a copy of the flight

   reinsurance policy, the specific identities of John Does 1-25 are unknown. The Plaintiffs expect

   that they will be able to amend this Complaint once obtain a copy of the flight reinsurance policy

   and, at that point, they will name the specific entities and/or individuals subscribed to the flight

   reinsurance policy.



                                 JURISDICTIONAL ALLEGATIONS

          94.     This is an action for damages in excess of Fifteen Thousand Dollars ($15,000.00),

   exclusive of costs, interest, and attorneys’ fees, and is therefore within the jurisdictional limits of

   this Court.

          95.     Venue is proper in Miami-Dade County because the Defendants either reside in

   Miami-Dade County or conducted business in Miami-Dade County.




                                                     23
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 32 of 61




             96.   At all times material, LaMia engaged in substantial and not isolated activity within

   Florida. LaMia has continuous and systematic business contacts in Florida that are extensive and

   pervasive. LaMia has its nucleus of operations and nerve center in Florida and is so heavily

   engaged in activity in Florida as to render it essentially at home in Florida because, among other

   things:

                   a.     LaMia’s officers and agents reside and perform work on behalf of LaMia in
                          Florida;

                   b.     LaMia’s officers and agents performed high-level, executive tasks in
                          Florida, such as negotiating and procuring insurance coverage for its
                          operations, including the insurance policy that was placed on the aircraft at
                          the time of the subject flight;

                   c.     LaMia’s officers and agents made business decisions in Florida, including
                          which coverage to place on its operations;

                   d.     LaMia’s officers coordinated flights, procured operations licenses, and
                          solicited and negotiated business from Florida; and

                   e.     LaMia’s managing partner, Marco Antonio Rocha Venegas, is a citizen and
                          resident of Florida, where he continues to run LaMia’s business affairs,
                          including making decisions about LaMia’s liability exposure following the
                          subject accident.

             97.   At all times material, Kite engaged in substantial and not isolated activity within

   Florida. Kite has continuous and systematic business contacts in Florida that are extensive and

   pervasive. Kite has its nucleus of operations and nerve center in Florida and is so heavily engaged

   in activity in Florida as to render it essentially at home in Florida because, among other things:

                   a.     Kite’s officers and agents reside and perform work on behalf of Kite in
                          Florida;

                   b.     Kite’s officers and agents performed high-level, executive tasks in Florida,
                          such as negotiating and procuring insurance coverage for its operations,
                          including the insurance policy that was placed on the aircraft at the time of
                          the subject flight;

                   c.     Kite’s officers and agents made business decisions in Florida, including
                          which coverage to place on its operations;



                                                    24
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 33 of 61




                  d.      Kite’s officers coordinated flights, procured operations licenses, and
                          solicited and negotiated business from Florida; and

                  e.      Kite’s owner, Ricardo Albacete, is a citizen and resident of Florida.

          98.     At all times material, Ricardo Albacete has operated and done business

   individually, or as Kite Air Corporation Ltd., in Florida, including by:

                  a.      Making decisions about LaMia and Kite’s affairs from Florida, such as
                          negotiating and procuring insurance coverage for Kite’s operations,
                          including the insurance policy that was placed on the aircraft at the time of
                          the subject flight; and

                  b.      Having agents residing permanently in Florida and carrying tasks on his
                          behalf in Florida.

          99.     At all times material, Marco Antonio Rocha Venegas, in his capacity as an agent,

   officer, and managing partner of LaMia, has operated and done business in Florida, including by:

                  a.      Making decisions about LaMia’s affairs from Florida, including decisions
                          about LaMia’s liability exposure following the subject accident as well as
                          LaMia’s viability as a company;

                  b.      Overseeing LaMia’s policies, practices, and operations, including those
                          relevant to the subject accident, from Florida.

          100.    At all times material, Loredana Albacete, a citizen of Spain, acted as an agent of

   LaMia, and/or Kite, and/or Ricardo Albacete, and/or Marco Antonio Rocha Venegas, and in that

   capacity carried out high-level functions for the Defendants, made corporate-level decisions for

   the Defendants, and handled the Defendants’ business affairs, including negotiating contracts,

   deals, flights, and ventures on their behalf; applying for and securing licenses, permits, and

   insurance on their behalf; and acting as the center repository and conduit of the Defendants’

   business communications and information. Loredana Albacete performed these functions from

   Miami, Florida, and at all times material resided there. Specifically, Loredana Albacete, on behalf

   of LaMia, and/or Kite, and/or Ricardo Albacete, and/or Marco Antonio Rocha Venegas, negotiated




                                                   25
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 34 of 61




   and secured the flight insurance policies and reinsurance policies for the subject flight from her

   residence in Miami, Florida.

           101.    At all times material, AON UK Limited engaged in substantial and not isolated

   activity within Florida. AON UK Limited has continuous and systematic business contacts in

   Florida that are extensive and pervasive. Specifically, AON UK Limited operated and did business

   in Florida with respect to the events giving rise to this lawsuit, including by:

                   a.      Contracting to procure insurance for LaMia, whose officers and agents
                           operated and resided in Miami, Florida at the time the negotiations and
                           written and/or implied contract to procure insurance were entered into;

                   b.      Communicating directly with Loredana Albacete, who was primarily
                           responsible for securing insurance of behalf of LaMia, on the subject of the
                           procurement of the subject flight insurance policies in Miami, Florida,
                           where Loredana Albacete resided;

                   c.      Acting as insurance broker for flight insurance policies within a policy
                           territory, which included all territories within the United States of America.

           102.    At all times material, BISA Seguros y Reaseguros, S.A., engaged in substantial and

   not isolated activity within Florida. BISA Seguros y Reaseguros, S.A. has continuous and

   systematic business contacts in Florida that are extensive and pervasive. Specifically, BISA

   Seguros y Reaseguros, S.A. operated and did business in Florida with respect to the events giving

   rise to this lawsuit, including by:

                   a.      Contracting to provide insurance for LaMia, whose officers and agents
                           operated and resided in Miami, Florida at the time the negotiations took
                           place and the subject flight insurance and reinsurance policies were entered
                           into;

                   b.      Communicating directly with Loredana Albacete, who was primarily
                           responsible for securing insurance of behalf of LaMia, on the subject of the
                           subject flight insurance policies in Miami, Florida, where Loredana
                           Albacete resided;

                   c.      Providing flight insurance within a policy territory, which included all
                           territories within the United States of America, including Miami, Florida;



                                                     26
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 35 of 61




                  d.      Agreeing to cover accidents and furnish a defense to its insured within a
                          policy territory, which included all territories within the United States of
                          America, including Miami, Florida.

          103.    At all times material, Tokio Marine Kiln Syndicates Limited engaged in substantial

   and not isolated activity within Florida. Tokio Marine Kiln Syndicates Limited has continuous and

   systematic business contacts in Florida that are extensive and pervasive. Specifically, Tokio

   Marine Kiln Syndicates Limited operated and did business in Florida with respect to the events

   giving rise to this lawsuit, including by:

                  a.      Contracting to provide a flight reinsurance policy that named as an insured
                          LaMia, whose officers and agents operated and resided in Miami, Florida
                          at the time the negotiations took place and the subject flight insurance and
                          reinsurance policies were entered into;

                  b.      Communicating directly with Loredana Albacete, who was primarily
                          responsible for securing insurance of behalf of LaMia, on the subject of the
                          subject flight insurance policies in Miami, Florida, where Loredana
                          Albacete resided;

                  c.      Providing flight insurance within a policy territory, which included all
                          territories within the United States of America, including Miami, Florida;

                  d.      Agreeing to cover accidents and furnish a defense to its insured within a
                          policy territory, which included all territories within the United States of
                          America, including Miami, Florida.

          104.    At all times material, John Does 1-25 engaged in substantial and not isolated

   activity within Florida. Specifically, John Does 1-25 operated and did business in Florida with

   respect to the events giving rise to this lawsuit, including by:

                  a.      Subscribing to a flight reinsurance policy that named as an insured LaMia,
                          whose officers and agents operated and resided in Miami, Florida at the time
                          the negotiations took place and the subject flight insurance and reinsurance
                          policies were executed;

                  b.      Subscribing to a flight reinsurance policy that provided coverage within a
                          policy territory, which included all territories within the United States of
                          America, including Miami, Florida




                                                     27
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 36 of 61




                                     GENERAL ALLEGATIONS

          105.    Chapecoense, a Brazilian soccer team (officially called Associação Chapecoense

   de Futebol), contracted with LaMia to transport players, staff, and others from Brazil to Colombia

   for a soccer match.

          106.    On November 27, 2016, the day before the subject flight, LaMia made two requests

   to the Brazilian Aeronautical Authority to transport the team and others by air from Brazil directly

   to Colombia.

          107.    The Brazilian Aeronautical Authority, however, rejected both requests because

   LaMia, a Bolivian entity, did not comply with Brazilian regulations, which required that charter

   flights be conducted by operators belonging to the country of origin (Brazil) or destination

   (Colombia).

          108.    In light of that decision by the Brazilian Aeronautical Authority, LaMia arranged

   for the Chapecoense team and staff to travel on a regular passenger flight from Guarulhos, Brazil,

   to Santa Cruz, Bolivia, where they would rendezvous with the aircraft.

          109.    On November 28, 2016, LaMia flew the aircraft from Cochabamba, Bolivia, where

   it was stationed, to Santa Cruz, Bolivia, where it met with the soccer team for the subject flight.

          110.    According to the original flight plan prepared by LaMia, the proposed flight route

   had the aircraft taking off from Santa Cruz, Bolivia, towards the ultimate destination of Rionegro,

   Colombia, with a stop to refuel in Cobija, Bolivia, which is located between Santa Cruz and

   Rionegro.

          111.    Midflight, however, the flight crew—LaMia’s agents—changed the flight plan,

   electing to forgo the fuel stop in Cobija and head directly to Rionegro.




                                                    28
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 37 of 61




           112.    The flight crew knew or should have known that, by failing to refuel, the aircraft

   would be at dangerously low fuel levels by the time it reached Rionegro, in violation of multiple

   international standards and protocols concerning fuel reserves as well as industry minimum fuel

   requirements for the aircraft, all of which required the aircraft to have at least one extra hour of

   fuel reserved for the subject flight.

           113.    For instance, before reaching Rionegro, the flight crew had multiple conversations

   concerning the low fuel levels of the aircraft.

           114.    At one point, one of the pilots even recommended that they refuel at an airport in

   Bogota, Colombia, which was closer than the airport in Rionegro to their then-current location.

           115.    The flight crew, however, ultimately elected not to stop to refuel, and instead

   maintained course towards Rionegro.

           116.    By the time the aircraft approached Rionegro, the crew knew or should have known

   that it had reached critical fuel levels and that it was unreasonably dangerous to continue flying.

   At the very least, the flight crew knew that they lacked the one-hour fuel reserve required by

   intentional, national, and industry standards for the subject flight.

           117.    Once the aircraft entered Rionegro airspace, Colombian air traffic control (“ATC”)

   instructed the flight crew to enter multiple holding patterns because the airspace was heavily

   congested.

           118.    Despite knowing of the low fuel levels, the flight crew, without objecting to ATC’s

   instructions, entered into the multiple holding patterns.

           119.    The pilots failed to notify ATC that they were at dangerously low, emergency levels

   of fuel when placed in the holding patterns.




                                                     29
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 38 of 61




           120.    It was only when the aircraft reached a second holding pattern that the pilots

   requested “priority” to approach.

           121.    The request for “priority” did not equate to declaring “Minimum Fuel Status” or

   “MAYDAY” for fuel as indicated by the International Civil Aviation Organization (“ICAO”),

   which would have notified ATC of an immediate emergency and which would have mandated that

   the aircraft be given priority to land.

           122.    It was not until the aircraft reached a third holding pattern that the pilots finally

   reported their emergency condition.

           123.    At this point, the aircraft ran out of fuel and all engines began to shut down.

           124.    Although the pilots had direct knowledge of the aircraft’s fuel condition, they failed

   to alert the cabin crew so that they could prepare the passengers for an emergency descent.

           125.    After the loss of power in all engines, the aircraft suffered a complete electrical

   failure and began its descent into the mountainous region of Antioquia, Colombia, where it

   crashed, killing 71 individuals and injuring 6 others on board the subject flight.

           126.    Had the pilots communicated their emergency conditions to ATC before entering

   any of the holding patterns, the aircraft would have had enough fuel to land at Rionegro, though

   the aircraft would still have been well below the required fuel-reserve levels.

           127.    Remarkably, LaMia operated the subject flight with a crew that lacked a valid

   language proficiency license in English.

           128.    English is the official language internationally for the operation of aircrafts and

   must be specified individually in pilot licenses.




                                                       30
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 39 of 61




          129.    The documentation required to carry out the subject flight had an apparent flaw

   because the pilot-in-command had an expired language proficiency license and the co-pilot did not

   have one at all.

          130.    These licenses are an indispensable requirement for international flights since, as is

   the case here, emergency status is communicated in English to the ATC.

          131.    The flight crew’s failure to stop to refuel was a regular practice and procedure of

   LaMia. Indeed, on three separate occasions—flights on August 23, October 30, and November 5,

   2016—LaMia flew flights with planned fuel stops at Cobija, and each time LaMia skipped the

   refueling and continued towards the ultimate destination, in a pattern that indicates that the crew

   repeatedly ignored the aircraft’s minimum fuel requirements.

          132.    LaMia’s officers, management, and partners knew or should have known that that

   practice and procedure presented a substantial risk of injury to the occupants of the aircraft.

   LaMia’s officers, management, and partners also knew that LaMia’s pilots lacked the requisite

   language proficiency to operate international flights.

          133.    Despite that, LaMia’s officers, management, and partners failed to properly train

   the flight crew to operate the aircraft in a safe and reasonable manner, failed to ensure that the

   flight crew possessed the requisite language proficiency to operate international flights, and failed

   to ensure that LaMia’s chartering operations complied with international protocols and industry

   standards.




                                                    31
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 40 of 61




                                       COUNT I
                             WRONGFUL DEATH AGAINST LAMIA

          134.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

          135.    Duty: At all times material, the flight crew (including the pilots) of the subject

   flight were operating the aircraft in the course and scope of their employment with and on behalf

   of LaMia.

          136.    At all times material, LaMia and the flight crew (including the pilots) owed a duty

   to the decedents and the Plaintiffs to operate and control the aircraft, a passenger-carrying

   dangerous instrumentality, with the highest degree of care, and to exercise the highest degree of

   care to prevent injury of any kind.

          137.    LaMia knew or reasonably should have foreseen that the failure to exercise

   reasonable care in the operation, control, and maintenance of the aircraft created a broad zone of

   risk that posed a general threat of harm to the occupants of the subject flight.

          138.    Breach: At all times material, LaMia and its agents breached their duty of care

   owed to the occupants of the subject flight, including the decedents and the Plaintiffs, in some or

   all of the following ways:

                  a.      Failing to properly navigate and operate the aircraft in a safe and competent
                          manner, thereby resulting in the subject accident;

                  b.      Failing to warn passengers on the subject flight of the dangers associated
                          with operation of the aircraft, including failing to notify the passengers of
                          the impending crash;

                  c.      Failing to fly at the proper fuel levels in accordance with the flight plan,
                          regulations of the ICAO, flight manual, or any other law or regulation that
                          applied;

                  d.      Failing to comply with rules, norms, and industry standards regarding
                          proper fuel management for the aircraft and the subject flight;

                  e.      Failing to maintain proper communication with ATC;



                                                    32
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 41 of 61




                  f.      Failing to comply with rules and norms regarding proper emergency
                          procedures and communications for the aircraft and the subject flight;

                  g.      Failing to properly oversee and make sure that its crew was qualified to
                          make the subject flight;

                  h.      Failing to ensure that its crew complied with all licensing requirements and
                          regulations;

                  i.      Failing to maintain proper maintenance logbooks and flight operations
                          manuals that complied with all applicable laws and regulations;

                  j.      Failing to assure that its crew was properly trained in air traffic
                          communications for emergency situations; and

                  k.      Failing to protect against known or foreseeable risks and to take
                          precautionary measures.

          139.    Causation: LaMia’s negligence, through its agents, directly and proximately

   caused the death of the decedents and the injuries of the Plaintiffs. Furthermore, as the operator of

   the aircraft, a dangerous instrumentality, LaMia is liable to the decedents and the Plaintiffs for

   damages regardless of the degree of care exercised and is vicariously liable for the negligent acts

   and omissions of its agents, whom LaMia entrusted to operate the aircraft. LaMia also knew or

   reasonably should have foreseen that by failing to operate, control, and maintain the aircraft in a

   reasonable manner and in conformity with international and industry standards, there was a

   substantial likelihood that the occupants of the subject flight would be injured.

          140.    Damages: As a direct and proximate result of LaMia’s negligence, the consequent

   death of the decedents, the Plaintiffs have been damaged and claim all damages to which they

   individually, the estates, the survivors, and the beneficiaries are entitled, including, as applicable

   law may provide, but not limited to:

                  a.      Pain and suffering of the decedents prior to death;

                  b.      Pain and suffering of the survivors, beneficiaries, and heirs of the decedents;

                  c.      Lost society, companionship, guidance, and services of the decedents to
                          their survivors, beneficiaries, and heirs;


                                                    33
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 42 of 61




                   d.      Loss of support in money or in kind;

                   e.      Lost net accumulations;

                   f.      Lost value of life;

                   g.      Funeral expenses; and

                   h.      Any and all other damages to which the Plaintiffs, survivors, beneficiaries,
                           or the estates of the decedents may be entitled to recover under applicable
                           law.

           WHEREFORE, the Plaintiffs demand judgment against LaMia for compensatory damages,

   costs, and such other relief as this Court deems appropriate, and further demand trial by jury of all

   issues triable as of right by a jury.

                                          COUNT II
                                  NEGLIGENCE AGAINST LAMIA

           141.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           142.    Duty: At all times material, the flight crew (including the pilots) of the subject

   flight were operating the aircraft in the course and scope of their employment with and on behalf

   of LaMia.

           143.    At all times material, LaMia and the flight crew (including the pilots) owed a duty

   to the decedents and the Plaintiffs to operate and control the aircraft, a passenger-carrying

   dangerous instrumentality, with the highest degree of care, and to exercise the highest degree of

   care to prevent injury of any kind.

           144.    LaMia knew or reasonably should have foreseen that the failure to exercise

   reasonable care in the operation, control, and maintenance of the aircraft created a broad zone of

   risk that posed a general threat of harm to the occupants of the subject flight.




                                                     34
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 43 of 61




          145.    Breach: At all times material, LaMia and its agents breached their duty of care

   owed to the occupants of the subject flight, including the decedents and the Plaintiffs, in some or

   all of the following ways:

                  a.      Failing to properly navigate and operate the aircraft in a safe and competent
                          manner, thereby resulting in the subject accident;

                  b.      Failing to warn passengers on the subject flight of the dangers associated
                          with operation of the aircraft, including failing to notify the passengers of
                          the impending crash;

                  c.      Failing to fly at the proper fuel levels in accordance with the flight plan,
                          regulations of the ICAO, flight manual, or any other law or regulation that
                          applied;

                  d.      Failing to comply with rules, norms, and industry standards regarding
                          proper fuel management for the aircraft and the subject flight;

                  e.      Failing to maintain proper communication with ATC;

                  f.      Failing to comply with rules and norms regarding proper emergency
                          procedures and communications for the aircraft and the subject flight;

                  g.      Failing to properly oversee and make sure that its crew was qualified to
                          make the subject flight;

                  h.      Failing to ensure that its crew complied with all licensing requirements and
                          regulations;

                  i.      Failing to maintain proper maintenance logbooks and flight operations
                          manuals that complied with all applicable laws and regulations;

                  j.      Failing to assure that its crew was properly trained in air traffic
                          communications for emergency situations; and

                  k.      Failing to protect against known or foreseeable risks and to take
                          precautionary measures.

          146.    Causation: LaMia’s negligence, through its agents, directly and proximately

   caused the death of the decedents and the injuries of the Plaintiffs. Furthermore, as the operator of

   the aircraft, a dangerous instrumentality, LaMia is liable to the decedents and the Plaintiffs for

   damages regardless of the degree of care exercised and is vicariously liable for the negligent acts



                                                    35
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 44 of 61




   and omissions of its agents, whom LaMia entrusted to operate the aircraft. LaMia also knew or

   reasonably should have foreseen that by failing to operate, control, and maintain the aircraft in a

   reasonable manner and in conformity with international and industry standards, there was a

   substantial likelihood that the occupants of the subject flight would be injured.

           147.     Damages: As a direct and proximate result of LaMia’s negligence, the Plaintiffs

   suffered serious and permanent injuries, including bodily injury, pain and suffering, disability,

   mental anguish, loss of capacity for the enjoyment of life, and medical treatment. The losses are

   either permanent and continuing and the Plaintiffs will suffer losses in the future.

           WHEREFORE, the Plaintiffs demand judgment against LaMia for compensatory damages,

   costs, and such other relief as this Court deems appropriate, and further demand trial by jury of all

   issues triable as of right by a jury.

                                         COUNT III
                                WRONGFUL DEATH AGAINST KITE

           148.     The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           149.     At all times material, Kite was the owner of the aircraft, a dangerous instrumentality

   under the law.

           150.     At all times material, Kite was in control of who could use the aircraft and had a

   nondelegable obligation to ensure that the aircraft was operated safely and to entrust the aircraft to

   persons who would exercise reasonable care.

           151.     Kite authorized LaMia and its agents to operate the aircraft for the subject flight.

           152.     Accordingly, Kite is vicariously and legally liable for the damages resulting from

   the ownership and operation of the aircraft, since LaMia and its agents were operating the aircraft

   with Kite’s knowledge and consent.

           153.     The subject accident was the direct and proximate cause of the decedents’ deaths.



                                                     36
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 45 of 61




           154.     As a direct and proximate result of the decedents’ deaths, the Plaintiffs have been

   damaged and claim all damages to which they individually, the estates, the survivors, and the

   beneficiaries are entitled, including, as applicable law may provide, but not limited to:

                    a.     Pain and suffering of the decedents prior to death;

                    b.     Pain and suffering of the survivors, beneficiaries, and heirs of the decedents;

                    c.     Lost society, companionship, guidance, and services of the decedents to
                           their survivors, beneficiaries, and heirs;

                    d.     Loss of support in money or in kind;

                    e.     Lost net accumulations;

                    f.     Lost value of life;

                    g.     Funeral expenses; and

                    h.     Any and all other damages to which the Plaintiffs, survivors, beneficiaries,
                           or the estates of the decedents may be entitled to recover under applicable
                           law.

           WHEREFORE, the Plaintiffs demand judgment against Kite for compensatory damages,

   costs, and such other relief as this Court deems appropriate, and further demand trial by jury of all

   issues triable as of right by a jury.

                                           COUNT IV
                                    NEGLIGENCE AGAINST KITE

           155.     The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           156.     At all times material, Kite was the owner of the aircraft, a dangerous instrumentality

   under the law.

           157.     At all times material, Kite was in control of who could use the aircraft and had a

   nondelegable obligation to ensure that the aircraft was operated safely and to entrust the aircraft to

   persons who would exercise reasonable care.

           158.     Kite authorized LaMia and its agents to operate the aircraft for the subject flight.



                                                     37
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 46 of 61




           159.      Accordingly, Kite is vicariously and legally liable for the damages resulting from

   the ownership and operation of the aircraft, since LaMia and its agents were operating the aircraft

   with Kite’s knowledge and consent.

           160.      The subject accident was the direct and proximate cause of the Plaintiffs’ injuries.

           161.      As a direct and proximate result of LaMia’s negligence, the Plaintiffs suffered

   serious and permanent injuries, including bodily injury, pain and suffering, disability, mental

   anguish, loss of capacity for the enjoyment of life, and medical treatment. The losses are either

   permanent and continuing and the Plaintiffs will suffer losses in the future.

           WHEREFORE, the Plaintiffs demand judgment against Kite for compensatory damages,

   costs, and such other relief as this Court deems appropriate, and further demand trial by jury of all

   issues triable as of right by a jury.

                                      COUNT V
                       WRONGFUL DEATH AGAINST RICARDO ALBACETE

           162.      The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           163.      At all times material, Ricardo Albacete was the owner of the aircraft, a dangerous

   instrumentality under the law.

           164.      At all times material, Ricardo Albacete was in control of who could use the aircraft

   and had a nondelegable obligation to ensure that the aircraft was operated safely and to entrust the

   aircraft to persons who would exercise reasonable care.

           165.      Ricardo Albacete authorized LaMia and its agents to operate the aircraft for the

   subject flight.

           166.      Accordingly, Ricardo Albacete is vicariously and legally liable for the damages

   resulting from the ownership and negligent operation of the aircraft, since LaMia and its agents

   were operating the aircraft with Ricardo Albacete’s knowledge and consent.



                                                      38
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 47 of 61




           167.    The subject accident was the direct and proximate cause of the decedents’ deaths.

           168.    As a direct and proximate result of the decedents’ deaths, the Plaintiffs have been

   damaged and claim all damages to which they individually, the estates, the survivors, and the

   beneficiaries are entitled, including, as applicable law may provide, but not limited to:

                   a.      Pain and suffering of the decedents prior to death;

                   b.      Pain and suffering of the survivors, beneficiaries, and heirs of the decedents;

                   c.      Lost society, companionship, guidance, and services of the decedents to
                           their survivors, beneficiaries, and heirs;

                   d.      Loss of support in money or in kind;

                   e.      Lost net accumulations;

                   f.      Lost value of life;

                   g.      Funeral expenses; and

                   h.      Any and all other damages to which the Plaintiffs, survivors, beneficiaries,
                           or the estates of the decedents may be entitled to recover under applicable
                           law.

           WHEREFORE, the Plaintiffs demand judgment against Ricardo Albacete for

   compensatory damages, costs, and such other relief as this Court deems appropriate, and further

   demand trial by jury of all issues triable as of right by a jury.

                                      COUNT VI
                         NEGLIGENCE AGAINST RICARDO ALBACETE

           169.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           170.    At all times material, Ricardo Albacete was the owner of the aircraft, a dangerous

   instrumentality under the law.

           171.    At all times material, Ricardo Albacete was in control of who could use the aircraft

   and had a nondelegable obligation to ensure that the aircraft was operated safely and to entrust the

   aircraft to persons who would exercise reasonable care.



                                                     39
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 48 of 61




           172.      Ricardo Albacete authorized LaMia and its agents to operate the aircraft for the

   subject flight.

           173.      Accordingly, Ricardo Albacete is vicariously and legally liable for the damages

   resulting from the ownership and negligent operation of the aircraft, since LaMia and its agents

   were operating the aircraft with Ricardo Albacete’s knowledge and consent.

           174.      The subject accident was the direct and proximate cause of the Plaintiffs’ injuries.

           175.      As a direct and proximate result of LaMia’s negligence, the Plaintiffs suffered

   serious and permanent injuries, including bodily injury, pain and suffering, disability, mental

   anguish, loss of capacity for the enjoyment of life, and medical treatment. The losses are either

   permanent and continuing and the Plaintiffs will suffer losses in the future.

           WHEREFORE, the Plaintiffs demand judgment against Ricardo Albacete for

   compensatory damages, costs, and such other relief as this Court deems appropriate, and further

   demand trial by jury of all issues triable as of right by a jury.

                               COUNT VII
          WRONGFUL DEATH AGAINST MARCO ANTONIO ROCHA VENEGAS

           176.      The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           177.      Duty: At all times material, Marco Antonio Rocha Venegas, in his capacity as an

   officer and managing partner of LaMia, was responsible for retaining and training the aircraft’s

   flight crew; ensuring that the aircraft’s flight crew had the appropriate and necessary

   documentation, licenses, training, and language proficiencies for the subject flight; ensuring that

   the aircraft was operated in a safe and reasonable manner and that the subject flight was operated

   in compliance with national, international, and industry standards concerning fuel reserves;

   ensuring that LaMia complied with national and international regulations concerning the operation

   of international flights, including the subject flight; and ensuring that LaMia had the appropriate



                                                      40
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 49 of 61




   insurance coverage, licenses, and regulatory permits needed to carry out the subject flight, which

   involved transporting a Brazilian soccer team.

          178.    Marco Antonio Rocha Venegas knew or reasonably should have foreseen that the

   failure to exercise reasonable care in any of his duties as LaMia’s officer and managing partner

   created a broad zone of risk that posed a general threat of harm to the occupants of LaMia’s flights.

          179.    Specifically, Marco Antonio Rocha Venegas knew that the Plaintiffs would be

   occupants in the subject flight, and he knew or reasonably should have foreseen that the failure to

   exercise reasonable care in the execution of his duties created a broad zone of risk that posed a

   general threat of harm to the Plaintiffs.

          180.    Breach: At all times material, Marco Antonio Rocha Venegas breached the duty

   of care he owed to the occupants of the subject flight, including the decedents and the Plaintiffs,

   in some or all of the following ways:

                  a.      Failing to vet, retain, train, and supervise the flight crew of the subject
                          flight;

                  b.      Failing to ensure that the aircraft’s flight crew had the appropriate and
                          necessary documentation, licenses, training, and language proficiencies for
                          the subject flight;

                  c.      Failing to ensure that the aircraft was operated in a safe and reasonable
                          manner and that the subject flight was operated in compliance with national,
                          international, and industry standards concerning fuel reserves;

                  d.      Failing to ensure that LaMia complied with national and international
                          regulations concerning the operation of international flights, including the
                          subject flight;

                  e.      Failing to ensure that LaMia had the appropriate insurance coverage,
                          licenses, and regulatory permits needed to carry out the subject flight, which
                          involved transporting a Brazilian soccer team;

                  f.      Failing to correct LaMia’s negligent practice of bypassing scheduled fuel
                          stops;




                                                    41
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 50 of 61




                  g.      Failing to warn the known and intended occupants of the subject flight of
                          LaMia’s dangerous practices, including the low fuel reserves with which
                          LaMia flew its aircraft;

                  h.      Failing to ensure that LaMia complied with rules and norms regarding
                          proper emergency procedures and communications for the aircraft and the
                          subject flight;

                  i.      Failing to properly oversee and make sure that LaMia’s crew was qualified
                          to operate the subject flight; and

                  j.      Failing to protect against known or foreseeable risks and to take
                          precautionary measures.

          181.    Causation: As a direct and proximate result of Marco Antonio Rocha Venegas’

   negligence, the subject flight crashed, causing the deaths of the decedents and the injuries of the

   Plaintiffs. The deaths of the decedents and the injuries of the Plaintiffs were reasonably foreseeable

   to Marco Antonio Rocha Venegas, who knew or reasonably should have foreseen that his

   negligence was substantially likely to cause the decedents’ deaths and the Plaintiffs’ injuries.

          182.    Damages: As a direct and proximate result of Marco Antonio Rocha Venegas’

   negligence, and the consequent death of the decedents, the Plaintiffs have been damaged and claim

   all damages to which they individually, the estates, the survivors, and the beneficiaries are entitled,

   including, as applicable law may provide, but not limited to:

                  a.      Pain and suffering of the decedents prior to death;

                  b.      Pain and suffering of the survivors, beneficiaries, and heirs of the decedents;

                  c.      Lost society, companionship, guidance, and services of the decedents to
                          their survivors, beneficiaries, and heirs;

                  d.      Loss of support in money or in kind;

                  e.      Lost net accumulations;

                  f.      Lost value of life;

                  g.      Funeral expenses; and




                                                     42
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 51 of 61




                   h.      Any and all other damages to which the Plaintiffs, survivors, beneficiaries,
                           or the estates of the decedents may be entitled to recover under applicable
                           law.

           WHEREFORE, the Plaintiffs demand judgment against Marco Antonio Rocha Venegas

   for compensatory damages, costs, and such other relief as this Court deems appropriate, and further

   demands trial by jury of all issues triable as of right by a jury.

                                 COUNT VIII
              NEGLIGENCE AGAINST MARCO ANTONIO ROCHA VENEGAS

           183.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           184.    Duty: At all times material, Marco Antonio Rocha Venegas, in his capacity as an

   officer and managing partner of LaMia, was responsible for retaining and training the aircraft’s

   flight crew; ensuring that the aircraft’s flight crew had the appropriate and necessary

   documentation, licenses, training, and language proficiencies for the subject flight; ensuring that

   the aircraft was operated in a safe and reasonable manner and that the subject flight was operated

   in compliance with national, international, and industry standards concerning fuel reserves;

   ensuring that LaMia complied with national and international regulations concerning the operation

   of international flights, including the subject flight; and ensuring that LaMia had the appropriate

   insurance coverage, licenses, and regulatory permits needed to carry out the subject flight, which

   involved transporting a Brazilian soccer team.

           185.    Marco Antonio Rocha Venegas knew or reasonably should have foreseen that the

   failure to exercise reasonable care in any of his duties as LaMia’s officer and managing partner

   created a broad zone of risk that posed a general threat of harm to the occupants of LaMia’s flights.

           186.    Specifically, Marco Antonio Rocha Venegas knew that the Plaintiffs would be

   occupants in the subject flight, and he knew or reasonably should have foreseen that the failure to




                                                     43
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 52 of 61




   exercise reasonable care in the execution of his duties created a broad zone of risk that posed a

   general threat of harm to the Plaintiffs.

          187.    Breach: At all times material, Marco Antonio Rocha Venegas breached the duty

   of care he owed to the occupants of the subject flight, including the decedents and the Plaintiffs,

   in some or all of the following ways:

                  a.      Failing to vet, retain, train, and supervise the flight crew of the subject
                          flight;

                  b.      Failing to ensure that the aircraft’s flight crew had the appropriate and
                          necessary documentation, licenses, training, and language proficiencies for
                          the subject flight;

                  c.      Failing to ensure that the aircraft was operated in a safe and reasonable
                          manner and that the subject flight was operated in compliance with national,
                          international, and industry standards concerning fuel reserves;

                  d.      Failing to ensure that LaMia complied with national and international
                          regulations concerning the operation of international flights, including the
                          subject flight;

                  e.      Failing to ensure that LaMia had the appropriate insurance coverage,
                          licenses, and regulatory permits needed to carry out the subject flight, which
                          involved transporting a Brazilian soccer team;

                  f.      Failing to correct LaMia’s negligent practice of bypassing scheduled fuel
                          stops;

                  g.      Failing to warn the known and intended occupants of the subject flight of
                          LaMia’s dangerous practices, including the low fuel reserves with which
                          LaMia flew its aircraft;

                  h.      Failing to ensure that LaMia complied with rules and norms regarding
                          proper emergency procedures and communications for the aircraft and the
                          subject flight;

                  i.      Failing to properly oversee and make sure that LaMia’s crew was qualified
                          to operate the subject flight; and

                  j.      Failing to protect against known or foreseeable risks and to take
                          precautionary measures.




                                                    44
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 53 of 61




           188.    Causation: As a direct and proximate result of Marco Antonio Rocha Venegas’

   negligence, the subject flight crashed, causing the deaths of the decedents and the injuries of the

   Plaintiffs. The deaths of the decedents and the injuries of the Plaintiffs were reasonably foreseeable

   to Marco Antonio Rocha Venegas, who knew or reasonably should have foreseen that his

   negligence was substantially likely to cause the decedents’ deaths and the Plaintiffs’ injuries.

           189.    Damages: As a direct and proximate result of Marco Antonio Rocha Venegas’

   negligence, the Plaintiffs suffered serious and permanent injuries, including bodily injury, pain

   and suffering, disability, mental anguish, loss of capacity for the enjoyment of life, and medical

   treatment. The losses are either permanent and continuing and the Plaintiffs will suffer losses in

   the future.

           WHEREFORE, the Plaintiffs demand judgment against Marco Antonio Rocha Venegas

   for compensatory damages, costs, and such other relief as this Court deems appropriate, and further

   demand trial by jury of all issues triable as of right by a jury.

                             COUNT IX
   BREACH OF CONTRACT TO PROCURE INSURANCE AGAINST AON LIMITED UK

          190.     The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

          191.     LaMia, through its agents and employees, contracted with AON Limited UK to

   serve as its broker in obtaining a flight insurance policy.

          192.     LaMia requested a flight insurance policy with significantly more coverage than

   AON UK Limited obtained, including higher policy limits. AON UK Limited knew or should

   have known that the flight insurance and reinsurance policies it negotiated were, on their face,

   likely to expose LaMia and deprive foreseeable third-party beneficiaries of coverage for their

   injuries and damages. For example, despite the fact AON UK Limited knew that LaMia routinely

   flew into Colombia, the flight insurance policy that AON UK Limited brokered and obtained on



                                                     45
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 54 of 61




   LaMia’s behalf purports to contain a territorial exclusion for accidents that occur in Colombia.

   AON UK Limited knew or should have known that the insurers and reinsurers would deny

   coverage and refuse to defend LaMia in the litigation on the basis of this exclusion, among other

   things.

          193.        The flight insurance policy AON UK Limited ultimately obtained left LaMia

   exposed in numerous respects, and it deprived the Plaintiffs of compensation for their significant

   injuries and damages.

          WHEREFORE, the Plaintiffs demand judgment against AON Limited UK for all damages

   suffered by the Plaintiffs and/or LaMia, Kite, Mr. Albacete, and/or Mr. Rocha Venegas as a

   consequence of AON UK Limited’s breach of contract to procure insurance. The Plaintiffs request

   a trial by jury.


                              COUNT X
    NEGLIGENT FAILURE TO PROCURE INSURANCE AGAINST AON LIMITED UK

             194.     The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

             195.     Duty: At all times material, AON Limited UK, in its capacity as an insurance

   broker, was responsible for procuring sufficient and adequate flight insurance and reinsurance for

   LaMia, Kite, Mr. Albacete, and Mr. Rocha Venegas. As an insurance broker, AON had a duty to

   ensure that LaMia had the appropriate insurance coverage needed to cover any accidents, including

   the accident that gave rise to this lawsuit.

             196.     AON Limited UK knew or reasonably should have foreseen that the failure to

   exercise reasonable care in any of its duties as an insurance broker to procure insurance on behalf

   of LaMia created a broad zone of risk that posed a general threat of harm to the occupants of

   LaMia’s flights.




                                                      46
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 55 of 61




          197.    Third Party Beneficiary Status: The Plaintiffs and the Plaintiff’s decedents were

   passengers on board the subject flight. The Plaintiffs are third-party beneficiaries to both the flight

   insurance and reinsurance policies that covered the subject flight and the written or implied

   contract to procure insurance between AON UK Limited and LaMia. As passengers on board a

   LaMia-operated flight, the Plaintiffs were the known and expected beneficiaries of the flight

   insurance and reinsurance policies. In addition, as assignees of any and all rights to proceed against

   AON UK Limited arising out of the subject accident and belonging to LaMia, Kite, Mr. Albacete,

   and/or Mr. Rocha Venegas, the Plaintiffs have supplemental standing to proceed against AON UK

   Limited for its negligent procurement of inadequate and/or insufficient insurance for LaMia, Kite,

   Mr. Albacete, and Mr. Rocha Venegas. The Plaintiffs have already succeeded in an action against

   the insured, LaMia, which has admitted liability and agreed to entry of judgments totaling $844

   million.

         198.     Breach: AON failed to secure adequate and sufficient insurance for LaMia. For

   example, despite the fact AON UK Limited knew that LaMia routinely flew into Colombia, the

   flight insurance policy that AON UK Limited brokered and obtained on LaMia’s behalf purports

   to contain a territorial exclusion for accidents that occur in Colombia. It also had insufficient

   policy limits to cover the foreseeable and expected claims of travelers on board LaMia flights,

   including the Plaintiffs.

          199.    Causation: The flight insurance policy AON UK Limited ultimately obtained left

   LaMia exposed in numerous respects, and it deprived the Plaintiffs of obtaining compensation for

   their significant injuries and damages. BISA and the reinsurers denied the existence of coverage,

   and thus LaMia was not defended or otherwise represented in this litigation by insurer-appointed

   counsel. Judgments have been entered against LaMia in the amount of $844 million, and nearly




                                                     47
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 56 of 61




   four years after the accident, the Plaintiffs have still not received any compensation for their

   horrendous injuries and damages.

           200.    Damages: Because of AON UK Limited’s negligence in negotiating and obtaining

   an insufficient insurance policy on behalf of LaMia, the Plaintiffs have suffered significant harm.

           WHEREFORE, the Plaintiffs demand judgment against AON UK Limited for

   compensatory damages, costs, and such other relief as this Court deems appropriate, and further

   demand trial by jury of all issues triable as of right by a jury.

                                     COUNT XI
                  ALTERNATIVELY, BREACH OF CONTRACT AGAINST BISA

           201.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

          202.     The Plaintiffs allege, in the alternative, that they are entitled to the full extent of

   their expectation damages as a result of BISA’s breach of contract and the inclusion of

   unconscionable terms and conditions in the flight insurance policy.

          203.     BISA was and is the insurance company, which contracted to provide flight

   insurance to LaMia. BISA entered into a contract to provide flight insurance to LaMia for its

   business operations. The policy was enforceable and in effect at the time of the subject accident,

   and it provided that BISA would provide coverage for the subject accident and defend LaMia, its

   insured, it litigation arising from a covered event. Despite these provisions, BISA refused to

   defend LaMia in the litigation and to cover the subject accident.

          204.     BISA had contracted with LaMia for many years in the past, and it was aware of

   LaMia’s history of flights and its routine business practices, including the fact that LaMia flights

   regularly flew into Colombia. Despite this knowledge, BISA included new terms and conditions,

   including an apparent territorial limitation on accidents occurring in Colombia, without adequately

   advising LaMia of these changes, and in contravention of the parties’ past dealings. BISA also



                                                     48
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 57 of 61




          WHEREFORE, the Plaintiffs demand judgment against BISA for all damages suffered by

   the Plaintiffs and/or LaMia, Kite, Mr. Albacete, and/or Mr. Rocha Venegas as a consequence of

   BISA’s breach of contract. The Plaintiffs request a trial by jury.

                                       COUNT XII
                            COMMON LAW BAD FAITH AGAINST BISA

           205.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here

           206.    The Plaintiffs and LaMia entered into a settlement agreement, which provided for

   entry of a judgment in favor of Plaintiffs and against LaMia in amounts totaling $844 million. As

   part of that agreement, LaMia admitted liability.

           207.    The issues of liability and the full extent of the Plaintiffs’ damages have been

   resolved in a binding settlement agreement, and thus the Plaintiffs’ third-party bad faith claims

   have accrued. The Plaintiffs may now bring this claim as third-party claimants and assignees of

   rights LaMia had under the subject flight insurance policy.

           208.    Defendant BISA failed to timely and properly settle the Plaintiffs’ claims against

   LaMia and protect its insured, even though it knew that liability was reasonably certain and that

   the damages greatly exceeded the policy limits by many multiples. Before and during the course

   of this litigation, BISA had many opportunities to significantly lesson or eliminate the exposure to

   liability of its insureds.

           209.    Defendant BISA, acting in concert with AON and Tokio Marine, failed to properly

   and reasonably protect its insured, LaMia, and committed bad faith in negotiating and executing

   the version of the flight insurance policy that was in effect at the time of the subject accident.

           210.    Defendant BISA knew or should have known that LaMia’s business involved flying

   passengers in South America, including to Colombia. It also knew or should have known that

   LaMia routinely flew many individuals, including soccer teams, on a plane that fit more than 70



                                                    49
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 58 of 61




   passengers on board. BISA, acting in concert with AON and Tokio Marine, failed to properly and

   reasonably protect its insured, including LaMia, and committed bad faith in negotiating and

   executing the version of the flight insurance and/or reinsurance policies that were in effect at the

   time of the subject accident, which contained terms and conditions that did not adequately protect

   BISA’s insureds and failed to meet its insureds’ reasonable expectations about the amount and

   extent of coverage.

           WHEREFORE, the Plaintiffs demand judgment against BISA for all damages available on

   a common law bad faith claim, including the full extent of their damages as negotiated in the

   settlement agreement entered into with BISA’s insured and the judgments entered against LaMia.

   The Plaintiffs request a trial by jury.

                               COUNT XIII
         ALTERNATIVELY, BREACH OF CONTRACT AGAINST TOKIO MARINE

           211.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

           212.    The Plaintiffs allege, in the alternative, that they are entitled to the full extent of

   their expectation damages as a result of Tokio Marine’s breach of contract and the inclusion of

   unconscionable terms and conditions in the flight insurance policy

           213.    Tokio Marine was and is the insurance company, which contracted to provide flight

   reinsurance covering LaMia. The flight reinsurance policy was enforceable and in effect at the

   time of the subject accident. Tokio Marine has refused to provide coverage and has otherwise

   refused to meet its obligations under the flight insurance policy.

           WHEREFORE, the Plaintiffs demand judgment against Tokio Marine for all damages

   suffered by the Plaintiffs and/or LaMia, Kite, Mr. Albacete, and/or Mr. Rocha Venegas as a

   consequence of Tokio Marine’s breach of contract. The Plaintiffs request a trial by jury.




                                                     50
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 59 of 61




                                 COUNT XIV
                  COMMON LAW BAD FAITH AGAINST TOKIO MARINE

      214.        The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

      215.        The Plaintiffs and LaMia entered into a settlement agreement, which provided for

   entry of a judgment in favor of Plaintiffs and against LaMia in amounts totaling $844 million. As

   part of that agreement, LaMia admitted liability.

          216.    The issues of liability and the full extent of the Plaintiffs’ damages have been

   resolved in a binding settlement agreement, and thus the Plaintiffs’ third-party bad faith claims

   have accrued. The Plaintiffs may now bring this claim as third-party claimants and assignees of

   rights LaMia had under the subject flight insurance policy.

          217.    Defendant Tokio Marine failed to timely and properly settle the Plaintiffs’ claims

   against LaMia and protect its insured, even though it knew that liability was reasonably certain

   and that the damages greatly exceeded the policy limits by many multiples.

          218.    Defendant Tokio Marine knew or should have known that LaMia’s business

   involved flying passengers in South America, including to Colombia. It also knew or should have

   known that LaMia routinely flew many individuals, including soccer teams, on a plane that fit

   more than 70 passengers on board. Tokio Marine, acting in concert with AON and BISA, failed to

   properly and reasonably protect its insured, LaMia, and committed bad faith in negotiating and

   executing the version of the flight insurance and/or reinsurance policies that were in effect at the

   time of the subject accident, which contained terms and conditions that did not adequately protect

   Tokio Marine’s insureds and failed to meet its insureds’ reasonable expectations about the amount

   and extent of coverage.

          WHEREFORE, the Plaintiffs demand judgment against Tokio Marine for all damages

   available on a common law bad faith claim, including the full extent of their damages as negotiated



                                                   51
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 60 of 61




   in the settlement agreement entered into with Tokio Marine’s insured and the judgments entered

   against LaMia. The Plaintiffs request a trial by jury.


                                  COUNT XV
                   COMMON LAW BAD FAITH AGAINST JOHN DOES 1-25

          219.    The Plaintiffs re-allege and incorporate the allegations of paragraphs 1–132 here.

          220.    The Plaintiffs and LaMia entered into a settlement agreement, which provided for

   entry of a judgment in favor of Plaintiffs and against LaMia in amounts totaling $844 million. As

   part of that agreement, LaMia admitted liability.

          221.    The issues of liability and the full extent of the Plaintiffs’ damages have been

   resolved in a binding settlement agreement, and thus the Plaintiffs’ third-party bad faith claims

   have accrued. The Plaintiffs may now bring this claim as third-party claimants and assignees of

   rights LaMia had under the subject flight insurance policy.

          222.    Defendants John Doe 1-25, as subscribers to the reinsurance policy covering the

   subject accident, failed to timely and properly settle the Plaintiffs’ claims against LaMia and

   protect their insured, even though they knew that liability was reasonably certain and that the

   damages greatly exceeded the policy limits by many multiples.

          223.    Defendants John Doe 1-25 knew or should have known that LaMia’s business

   involved flying passengers in South America, including to Colombia. They also knew or should

   have known that LaMia routinely flew many individuals, including soccer teams, on a plane that

   fit more than 70 passengers on board. Despite this knowledge, John Does 1-25, acting in concert

   with Tokio Marine, failed to properly and reasonably protect its insured, LaMia, and committed

   bad faith in negotiating and executing the version of the flight insurance and/or reinsurance

   policies that were in effect at the time of the subject accident, which contained terms and conditions




                                                    52
Case 1:20-cv-23631-AMC Document 1-1 Entered on FLSD Docket 08/31/2020 Page 61 of 61




   that did not adequately protect Tokio Marine’s insureds and failed to meet its insureds’ reasonable

   expectations about the amount and extent of coverage.

          WHEREFORE, the Plaintiffs demand judgment against John Does 1-25 for all damages

   available on a common law bad faith claim, including the full extent of their damages as negotiated

   in the settlement agreement entered into with the insureds listed on the reinsurance policy covering

   the subject flight and the judgments entered against LaMia. The Plaintiffs request a trial by jury



          Dated: August 11, 2020

                                                 Respectfully submitted,

                                                 /s/ Steven C. Marks
                                                 Steven C. Marks (FBN 516414)
                                                 smarks@podhurst.com
                                                 Kristina M. Infante (FBN 112557)
                                                 kinfante@podhurst.com
                                                 PODHURST ORSECK, P.A.
                                                 One S.E. 3rd Avenue, Suite 2300
                                                 Miami, FL 33131
                                                 Telephone: (305) 358-2800
                                                 Fax: (305) 358-2382

                                                 Attorneys for Plaintiffs




                                                   53
